EXHIBIT 10.13
WESTERN GAS PARTNERS, LP
2008 LONG-TERM INCENTIVE PLAN
SECTION 1
Purpose of the Plan
     The Western Gas Partners, LP 2008 Long-Term Incentive Plan (the “Plan”) has
been adopted by Western Gas Holdings, LLC, a Delaware limited liability company
(the “Company”) and general partner of Western Gas Partners, LP (the
“Partnership”). The purpose of the Plan is to promote the interests of the
Partnership and its unitholders by strengthening its ability to attract, retain
and motivate qualified individuals to serve as Directors and Employees.
SECTION 2
Definitions
     The following terms shall have the meanings set forth in this Section 2:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
     “Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom
Unit, Other Unit-Based Award, or a Unit Award granted under the Plan, and
includes any tandem DERs granted with respect to a Phantom Unit.
     “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced, including applicable terms and conditions of the
Award.
     “Board” means the Board of Directors or Managers, as the case may be, of
the Company.
     “Change of Control” means, and shall be deemed to have occurred upon one or
more of the following events:
     (i) any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the
Company, shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of 50% or more of the combined
voting power of the equity interests in the Company;
     (ii) the members of the Company approve, in one or a series of
transactions, a plan of complete liquidation of the Company;
     (iii) the sale or other disposition by the Company of all or substantially
all of its assets in one or more transactions to any Person other than or an
Affiliate of the Company; or
     (iv) the Company or an Affiliate of the Company ceases to be the general
partner of the Partnership.
     Notwithstanding the foregoing, with respect to an Award that is (i) subject
to Code Section 409A and (ii) a Change of Control would accelerate the timing of
payment thereunder, the term “Change of Control” shall mean a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company as defined in Code Section 409A
and the authoritative guidance issued thereunder, but only to the extent
inconsistent with the above definition, and only to the minimum extent necessary
to comply with Code Section 409A as determined by the Committee.

40



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time, and the temporary or final regulations of the Secretary of
the United States Treasury adopted pursuant to the Code.
     “Committee” means the Board or a committee of the Board appointed by the
Board to administer the Plan.
     “DER” means a contingent right, granted in tandem with a specific Phantom
Unit, to receive with respect to each Phantom Unit subject to the Award an
amount in cash, Units and/or Phantom Units equal in value to the distributions
made by the Company with respect to a Unit during the period such Award is
outstanding.
     “Director” means a member of the Board who is not an Employee.
     “Employee” means an employee of the Partnership, the Company, Anadarko
Petroleum Corporation or any other Affiliate of the Company.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the
principal national securities exchange or other market in which trading in Units
occurs on the applicable date (or, if there is no trading in the Units on such
date, on the next preceding date on which there was trading) as reported in The
Wall Street Journal (or other reporting service approved by the Committee). If
Units are not traded on a national securities exchange or other market at the
time a determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee
in such a manner as it deems appropriate, consistent with the requirements of
Code Section 409A.
     “Option” means an option to purchase Units granted under the Plan.
     “Other Unit-Based Award” means an Award granted pursuant to Section 6(d) of
the Plan.
     “Participant” means an Employee or Director granted an Award under the
Plan.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
     “Phantom Unit” means a notional unit granted under the Plan that upon
vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.
     “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act
or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “UDR” means a distribution made by the Partnership with respect to a
Restricted Unit.
     “Unit” means a common unit of the Partnership.
     “Unit Appreciation Right” or UAR” means a contingent right that entitles
the holder to receive all or part of the excess of the Fair Market Value of a
Unit on the exercise date of the UAR over the exercise price of the UAR. Such
excess shall be paid in Units, cash or any combination thereof, in the
discretion of the Committee.

41



--------------------------------------------------------------------------------



 



     “Unit Award” means a grant of a Unit that is not subject to a Restricted
Period.
SECTION 3
Administration
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the following and applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company, subject to such limitations on such
delegated powers and duties as the Committee may impose, if any. Upon any such
delegation, all references in the Plan to the “Committee”, other than in
Section 7, shall be deemed to include the Chief Executive Officer; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan. Notwithstanding the foregoing, the Chief
Executive Officer may not grant Awards to, or take any action with respect to
any Award previously granted to, a person who is an officer subject to
Rule 16b-3 or a Director. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Units to be covered by
Awards; (iv) determine the terms and conditions of any Award; (v) determine
whether, to what extent, and under what circumstances Awards may be settled,
exercised, canceled, or forfeited; (vi) interpret and administer the Plan and
any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan; and
(ix) ensuring the payment of any Award or benefit hereunder is made in full
compliance with the requirements of Code Section 409A. The Committee may correct
any defect or supply any omission or reconcile any inconsistency in the Plan or
an Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Partnership, the Company, any Affiliate, any
Participant, and any Participant’s beneficiary of any Award.
SECTION 4
Units
     (a) Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c), the total aggregate number of Units that may be delivered with
respect to Awards under the Plan is two million two hundred fifty thousand
(2,250,000); provided, however, that Units withheld from an Award to either
satisfy the Company’s or an Affiliate’s tax withholding obligations with respect
to the Award or pay the exercise price of an Award shall not be considered to be
Units delivered under the Plan for this purpose. If any Award is forfeited,
cancelled, exercised, paid, or otherwise terminates or expires without the
actual delivery of Units pursuant to such Award (the grant of Restricted Units
is not a delivery of Units for this purpose), the Units subject to such Award
shall again be available for Awards under the Plan. There shall not be any
limitation on the number of Awards that may be paid in cash.
     (b) Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from the Company, the Partnership, any Affiliate or any other Person, or
any combination of the foregoing, as determined by the Committee in its
discretion.
     (c) Anti-dilution Adjustments. With respect to any “equity restructuring”
event that could result in an additional compensation expense to the Company
pursuant to the provisions of Financial Accounting Standard (“FAS”) 123R if
adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units covered by each
outstanding Award and the terms and conditions, including the exercise price and
performance criteria (if any), of such Award to equitably reflect such
restructuring event and shall adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted after such
event. With respect to any other similar event that would not result in a FAS
123R accounting charge if the adjustment to Awards with respect to such event
were subject to discretionary action, the Committee shall have complete
discretion to adjust Awards in such manner as it deems appropriate with respect
to such other event. Any such adjustment shall be final, binding and conclusive
on all persons claiming any right or interest under the Plan.

42



--------------------------------------------------------------------------------



 



SECTION 5
Eligibility
     Any Employee or Director shall be eligible to be designated a Participant
by the Committee and receive an Award under the Plan.
SECTION 6
Awards
     (a) Options and UARs. The Committee shall have the authority to determine
the Employees and Directors to whom Options and/or UARs shall be granted, the
number of Units to be covered by each Option or UAR, the exercise price
therefor, the Restricted Period and other conditions and limitations applicable
to the exercise of the Option or UAR, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.
     (i) Exercise Price. The exercise price per Unit purchasable under an Option
or subject to a UAR shall be determined by the Committee at the time the Option
or UAR is granted but may not be less than the Fair Market Value of a Unit as of
the date of grant of the Option or UAR.
     (ii) Time and Method of Exercise. The Committee shall determine the
exercise terms and the Restricted Period with respect to an Option or UAR grant,
which may include, without limitation, a provision for accelerated vesting upon
the achievement of specified performance goals or other events, and the method
or methods by which payment of the exercise price with respect to an Option may
be made or deemed to have been made, which may include, without limitation,
cash, check acceptable to the Company, withholding Units from the Award, a
“cashless-broker” exercise through procedures approved by the Company, or any
combination of the above methods, having a Fair Market Value on the exercise
date equal to the relevant exercise price. Options and UARs shall in no event
have a term longer than ten (10) years from the date of grant.
     (iii) Forfeitures. Except as otherwise provided in the Award Agreement
related to the Option or UAR grant, upon termination of a Participant’s
employment with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all unvested Options and UARs shall be forfeited by the Participant. The
Committee may, in its discretion, waive in whole or in part such forfeiture with
respect to a Participant’s Options or UARs.
     (b) Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees and Directors to whom Restricted Units and
Phantom Units shall be granted, the number of Restricted Units or Phantom Units
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units or Phantom Units may become vested or forfeited
and such other terms and conditions as the Committee may establish with respect
to such Awards.
     (i) DERs. To the extent provided by the Committee, in its discretion, a
grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be paid directly to the Participant, be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee), be “reinvested” in Restricted Units or additional Phantom Units and
be subject to the same or different vesting restrictions as the tandem Phantom
Unit Award, or be subject to such other provisions or restrictions as determined
by the Committee in its discretion. Absent a contrary provision in the Award
Agreement, upon a distribution with respect to a Unit, cash equal in value to
such distribution shall be paid promptly to the Participant without vesting
restrictions with respect to each Phantom Unit then held.
     (ii) UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that the distributions made by the Company
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a

43



--------------------------------------------------------------------------------



 



restriction on the UDRs in the Award Agreement, upon a distribution with respect
to the Restricted Unit, such distribution shall be paid promptly to the holder
of the Restricted Unit without vesting restrictions.
     (iii) Forfeitures. Except as otherwise provided in the terms of the
Restricted Units or Phantom Units Award Agreement, upon termination of a
Participant’s employment with the Company and/or its Affiliates or membership on
the Board, whichever is applicable, for any reason during the applicable
Restricted Period, all outstanding, unvested Restricted Units and Phantom Units
awarded the Participant shall be automatically forfeited on such termination.
The Committee may, in its discretion, waive in whole or in part such forfeiture
with respect to a Participant’s Restricted Units and/or Phantom Units.
     (iv) Lapse of Restrictions.
     (A) Phantom Units. Upon or as soon as reasonably practical following the
vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to receive from the Company one Unit or cash equal
to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
     (B) Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.
     (c) Unit Awards. Unit Awards may be granted under the Plan to such
Employees and/or Directors and in such amounts as the Committee, in its
discretion, may select.
     (d) Other Unit-Based Awards. Other Unit-Based Awards may be granted under
the Plan to such Employees and/or Directors and in such amounts as the
Committee, in its discretion, may select. An Other Unit-Based Award shall be an
award denominated or payable in, valued in or otherwise based on or related to
Units, in whole or in part. The Committee shall determine the terms and
conditions of any such Other Unit-Based Award. Upon vesting, an Other Unit-Based
Award may be paid in cash, common units (including Restricted Units) or any
combination thereof as provided in the Award Agreement.
     (e) General.
     (i) Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or instead of any other Award granted under the Plan or any award
granted under any other plan of the Partnership, the Company or any Affiliate.
Awards granted in addition to or in tandem with other Awards or awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.
     (ii) Limits on Transfer of Awards.
     (A) Except as provided in Paragraph (C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
     (B) Except as provided in Paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate.
     (C) To the extent specifically provided by the Committee with respect to an
Option or Unit Appreciation Right, an Option or Unit Appreciation Right may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.

44



--------------------------------------------------------------------------------



 



     (iii) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee.
     (iv) Unit Certificates. All certificates for Units or other securities of
the Company delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
to make appropriate reference to such restrictions.
     (v) Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.
     (vi) Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award Agreement (including, without limitation, any exercise price or
tax withholding) is received by the Company. Units may be delivered to a
Participant by either a physical certificate or certificates or by the
establishment of a book-entry account with the unit transfer agent.
SECTION 7
Amendment and Termination
Except to the extent prohibited by applicable law:
     (a) Amendments to the Plan. Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
Participant, other holder or beneficiary of an Award, or any other Person.
     (b) Amendments to Awards. Subject to Section 7(a), the Committee may waive
any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall (i) materially reduce the rights or benefits of a Participant
with respect to an Award without the consent of such Participant, and/or
(ii) result in taxation to the Participant under Code Section 409A unless
otherwise determined by the Board.
     (c) Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change of Control, any change in applicable law or regulation affecting the Plan
or Awards thereunder, or any change in accounting principles affecting the
financial statements of the Partnership or the Company, the Committee, in its
sole discretion, without the consent of any Participant or holder of the Award,
and on such terms and conditions as it deems appropriate, may take any one or
more of the following actions in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
an outstanding Award:
     (i) provide for either (A) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or
(B) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;

45



--------------------------------------------------------------------------------



 



     (ii) provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be exchanged for similar options,
rights or awards covering the equity of the successor or survivor, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
     (iii) make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;
     (iv) provide that such Award shall be exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
     (v) provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.
Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event that would be subject to a compensation expense pursuant
FAS 123R, the provisions in Section 4(c) shall control to the extent they are in
conflict with the discretionary provisions of this Section 7.
SECTION 8
General Provisions
     (a) No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
     (b) Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award or
other property) of any applicable taxes payable in respect of the grant of an
Award, its exercise, the lapse of restrictions thereon, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy its withholding
obligations for the payment of such taxes.
     (c) No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Partnership, the Company or any Affiliate or to remain on the Board, as
applicable. Furthermore, the Company or an Affiliate may at any time dismiss a
Participant from employment free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, any Award Agreement or other
agreement.
     (d) Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas without regard to its conflicts of laws
principles.
     (e) Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
     (f) Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Company or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.

46



--------------------------------------------------------------------------------



 



     (g) Code Section 409A
     (i) The Plan is intended to be administered, operated and construed in
compliance with Section 409A of the Code and any guidance issued thereunder.
Notwithstanding this or any other provision of the Plan to the contrary, the
Board or the Committee may amend the Plan in any manner, or take any other
action, that either of them determines, in its sole discretion, is necessary,
appropriate or advisable to cause the Plan to comply with Code Section 409A and
any guidance issued thereunder. Any such action, once taken, shall be deemed to
be effective from the earliest date necessary to avoid a violation of Code
Section 409A and shall be final, binding and conclusive on all Participants and
other individuals having or claiming any right or interest under the Plan.
     (ii) Notwithstanding the provisions of the Plan or any Award Agreement, no
payment pursuant to an Award that is subject to Code Section 409A shall be made
to a Participant as a result of such Participant’s “separation from service”
(within the meaning of such phrase in Code Section 409A), within the six-month
period following such separation from service (or, if earlier, the date of death
of the employee), if the Participant is a Specified Employee. For purposes of
the previous sentence the term “Specified Employee” is defined in Code
Section 409A and the authoritative guidance thereunder.
     (h) No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
     (i) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.
     (j) Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
     (k) Facility Payment. Any amounts payable hereunder to any person under
legal disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.
     (l) Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.
     (m) Deferrals. The Committee may, to the extent permitted by applicable
law, permit Participants to defer Awards under the Plan. Any such deferrals
shall be subject to such terms, conditions and procedures that the Committee may
establish from time to time in its sole discretion and consistent with the
advance and subsequent deferral requirements of Code Section 409A.
     (n) Unfunded Obligations. Any amounts (deferred or otherwise) to be paid to
Participants pursuant to the Plan are unfunded obligations of the Company and or
its Affiliates. Neither the Partnership nor the Company is required to segregate
any monies from its general funds, to create any trusts or to make any special
deposits with respect to such unfunded obligation. The Committee, in its sole
discretion, may direct the Partnership or the Company to share with its
Affiliates the costs of a portion of the Awards paid to Participants. Beneficial
ownership of any investments, including trust investments which the Partnership
or the Company may make to fulfill this obligation, shall at all times remain in
the Partnership or the Company, as applicable. Any investments and the creation
or maintenance of any trust or any Participant account shall not create or
constitute a trust or a fiduciary relationship between the Committee, the
Partnership, the Company or any Affiliate and a Participant, or otherwise create
any vested or beneficial interest in any Participant or the Participant’s
beneficiary or the Participant’s creditors in any assets of the Partnership, the
Company or its Affiliates whatsoever. The Participants shall have no claim
against the Partnership or the Company for any changes in the value of any
assets which may be invested or reinvested by the Partnership or the Company
with respect to the Plan.

47



--------------------------------------------------------------------------------



 



     (o) Forfeiture Events.
     (i) If the Partnership or Company is required to prepare an accounting
restatement due to the material noncompliance of the Partnership or Company, as
a result of misconduct, with any financial reporting requirement under the
securities laws, and if a Participant knowingly engaged in the misconduct, was
grossly negligent with respect to such misconduct, or knowingly or grossly
negligently failed to prevent the misconduct (whether or not the Participant is
one of the individuals subject to automatic forfeiture under Section 304 of the
Sarbanes-Oxley Act of 2002), the Participant shall reimburse the Partnership or
the Company the amount of any payment in settlement of an Award earned or
accrued during the twelve-month period following the first public issuance or
filing with the SEC (whichever first occurred) of the financial document
embodying such financial reporting requirement.
     (ii) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, without limitation,
termination of employment for cause, violation of material policies that may
apply to the Participant, breach of noncompetition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the
Partnership, the Company or any Affiliate.
SECTION 9
Term of the Plan
     The Plan shall be effective on the date it is approved by the unitholders
of the Partnership of the Company, if such approval is required by the rules of
the principal securities exchange on which the Units are traded, or, if such
approval is not required, then on the date the Plan is adopted by the Company
and shall continue until the earliest of (a) the date it is terminated by the
Board, (b) all Units available under the Plan have been paid to Participants, or
(c) the 10th anniversary of the date the Plan is approved, as provided in this
Section 9, with respect to any new Awards. However, any Award granted prior to
such termination, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.
     IN WITNESS WHEREOF, the Company has caused the Plan to be executed
effective as of April 2, 2008.

            WESTERN GAS PARTNERS, LP
      By:   /s/ Robert G. Gwin         Robert G. Gwin        President and Chief
Executive Officer
Western Gas Holdings, LLC (as General
Partner of Western Gas Partners, LP)     

48